UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

   TIMOTHY JOEL JONATHAN
   LUNDBERG,
                          Plaintiff,
                        v.
   UNITED STATES OF AMERICA                                Civil Action 09-01466 (HHK)

           and
   ATTORNEY GENERAL OF THE
   UNITED STATES,
                          Defendants.


                                 MEMORANDUM OPINION

       Timothy Joel Jonathan Lundberg, proceeding pro se, brings this action against the United

States of America and the Attorney General of the United States asserting that the Internal

Revenue Service (“IRS”) unlawfully placed liens on his property and assessed taxes against him.

He seeks an “order of cease and desist,” a declaratory judgment, and monetary relief. Before the

Court is the defendants’ motion to dismiss [#8]. Upon consideration of the motion, the

opposition thereto, and the record of this case, the Court concludes that the motion should be

granted.

                                       I. BACKGROUND

       The IRS filed notices of federal tax liens against real property located at 28890 Greenberg

Place, Murrieta, California, where Lundberg alleges he currently resides as a renter. Compl. ¶

12.1 He initiated this action on August 4, 2009, contending that the federal government lacks the

       1
                In May 2009, the United States filed suit in the district court for the Central
District of California to collect unpaid tax assessments and to foreclose liens against this
property. See United States v. Lundberg, 2009 WL 2173524 (Compl.) (C.D. Cal. May 8, 2009).
authority to place a lien on his property or to enforce certain provisions of the tax code. Id. ¶¶ 1,

8-10. Lundberg contends that the government violated his rights under the Fourth, Fifth,

Seventh, and Fourteenth Amendments to the United States Constitution, id. ¶¶ 5, 12, and argues

that the United States failed to comply with IRS procedural regulations governing lien

notification, id. ¶ 32, and their counterparts in California state law, id. ¶ 12.2

        Lundberg requests that the Court issue “an order of cease and desist” to halt the collection

of taxes from him. Id. ¶ 102. He also seeks a declaratory judgment that discharges his prior tax

and lien obligations and prohibits the government from attempting to collect taxes from him

unless it meets certain conditions. Id. ¶ 103. He further seeks his legal fees and $75,000 for

interference with his private life and property. Id. ¶ 107.

                                      II. LEGAL STANDARD

        Under Rule 12(b)(1) of the Federal Rules of Civil Procedure, a court may dismiss a

complaint for lack of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). “Federal courts are

courts of limited jurisdiction . . . [and it] is to be presumed that a cause lies outside this limited

jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994). A



The government alleges that Lundberg fraudulently created a series of trusts to avoid tax liability
for the property. Id. at *10-11.
        2
                Lundberg’s forty-nine page complaint also contains a multitude of legal
arguments about the IRS’s authority and the validity of income tax, id. ¶¶ 18-20, federal
encroachment on California’s state sovereignty, id. ¶ 55, the illegitimacy of the Internal Revenue
Code, id. ¶¶ 64- 82, and additional theories, too numerous to be described here in full, as to why
Lundberg should not pay taxes. These theories, like his contentions that the IRS “engaged in
extortion and racketeering,” id. ¶ 17, are wholly consistent with the “shopworn arguments
characteristic of the tax-protester rhetoric that has been universally rejected.” Stearman v.
Comm’r, 436 F.3d 533, 537 (5th Cir. 2006) (internal quotation marks omitted).


                                                   2
plaintiff bears the burden of establishing that the court has subject matter jurisdiction. Moms

Against Mercury v. FDA, 483 F.3d 824, 828 (D.C. Cir. 2007); see also Newby v. Obama, 681 F.

Supp. 2d 53, 55 (D.D.C. 2010) (noting that “even a pro se plaintiff bears the burden”) (internal

quotation marks omitted).3

                                         III. ANALYSIS

       Defendants assert that each of Lundberg’s requests for relief and claims must be

dismissed. Defendants argue that (1) the Anti-Injunction Act, 26 U.S.C. § 7421(a), deprives the

Court of subject matter jurisdiction over Lundberg’s request for a cease and desist order, (2) the

Declaratory Judgment Act, 28 U.S.C. § 2201(a), does not provide the Court with subject matter

jurisdiction over Lundberg’s request for a declaratory judgment, and (3) the sovereign immunity

of the United States prevents the Court from exercising jurisdiction over Lundberg’s claims

alleging constitutional violations. Defendants further argue that the Attorney General is an

improper defendant in this case.

A.     The Court Must Dismiss Lundberg’s Claims Because it Cannot Grant the Relief
       That Lundberg Seeks.

       As noted, Lundberg seeks three remedies based on his claims that the United States is

unlawfully attempting to collect taxes from him: an “order of cease and desist,” a declaratory

judgment, and damages.




       3
                Lundberg’s complaint, filed pro se, is “to be liberally construed” and “however
inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by
lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97,
106 (1976)).

                                                 3
          1.     The Court Lacks Subject Matter Jurisdiction to Grant a Cease and Desist
                 Order to Lundberg.

          Defendants argue that the Anti-Injunction Act deprives the Court of jurisdiction over

Lundberg’s request for a cease and desist order, and the Court agrees. The Anti-Injunction Act

bars most suits to enjoin collection of federal taxes. 26 U.S.C. § 7421(a).4 “The object of §

7421(a) is to withdraw jurisdiction from the state and federal courts to entertain suits seeking

injunctions prohibiting the collection of federal taxes.” Enochs v. Williams Packing & Navig.

Co., 370 U.S. 1, 5 (1962).

          Lundberg argues on several grounds that the Court may issue a cease and desist order.

First, Lundberg contends that the Anti-Injunction Act does not bar his request because an “order

of cease and desist” is not an injunction. Pl.’s Opp’n to Def.’s Mot. to Dismiss (“Pl.’s Opp’n”) at

2. But an injunction is a “court order commanding or preventing an action,” BLACK’S LAW

DICTIONARY (8th ed. 2004), which is precisely the nature of the relief that Lundberg seeks. Cf.

KPMG, LLP v. SEC, 289 F.3d 109, 124 (D.C. Cir. 2002) (utilizing “cease and desist order” and

“injunction” interchangeably); Pollinger v. United States, 539 F. Supp. 2d 242, 255 (D.D.C.

2008) (holding that the Anti-Injunction Act barred a taxpayer’s request for a “cease and desist”

order).

          Next, Lundberg argues that the Court can issue a cease and desist order because

injunctions are available only in courts of equity rather than his chosen forum. Pl.’s Opp’n at 17.




          4
                The Anti-Injunction Act provides in relevant part that “no suit for the purpose of
restraining the assessment or collection of any tax shall be maintained in any court by any
person,” with exceptions concerning the rights of third parties and procedural deficiencies that do
not apply here. 26 U.S.C. § 7421(a).

                                                  4
This argument overlooks the merger of law and equity. See Ross v. Bernhard, 396 U.S. 531, 539

(1970).

          Finally, Lundberg’s contention that the Anti-Injunction Act was not properly enacted into

law, Pl.’s Opp’n at 18, is one of the many “arguments against the income tax which have been

put to rest for years.” Mathes v. Comm’r, 788 F.2d 33, 35 (D.C. Cir. 1986) (internal quotation

marks omitted).

          Because the cease and desist order that Lundberg requests is an injunction, the Anti-

Injunction Act deprives the Court of subject matter jurisdiction. Consequently, this request for

relief must be dismissed.

          2.     The Court Lacks Subject Matter Jurisdiction to Grant a Declaratory
                 Judgment to Lundberg.

          Defendants assert that Lundberg’s request for a declaratory judgment should also be

dismissed because the Declaratory Judgment Act deprives the court of subject matter jurisdiction.

Lundberg does not respond directly, and the Court agrees that it may not grant the relief

Lundberg seeks. The Declaratory Judgment Act empowers courts to provide declaratory relief,

but it explicitly excepts federal taxation cases unless they arise under 26 U.S.C. § 7428, which

pertains to organizations. 28 U.S.C. § 2201(a).5

          3.     The Court Cannot Grant Monetary Relief to Lundberg Because the United
                 States is Shielded by Sovereign Immunity.

          Lundberg’s request for monetary relief appears to stem from the defendants’ alleged

violations of his rights under the Fourth, Fifth, Seventh, and Fourteenth Amendments.


          5
                The Declaratory Judgment Act allows a federal court to declare the rights of
interested parties in “a case of actual controversy within its jurisdiction, except with respect to
Federal taxes.” 28 U.S.C. § 2201(a).

                                                   5
Defendants argue that sovereign immunity deprives the Court of jurisdiction over “actions

alleging constitutional violations related to tax controversies.” Def’s Reply to Pl.’s Opp’n at 3.

Lundberg does not respond directly to this argument.

       The Court concludes that it cannot grant the monetary relief Lundberg seeks. Without a

waiver of sovereign immunity, courts lack jurisdiction over suits against the federal government.

FDIC v. Meyer, 510 U.S. 471, 475 (1994) (citing United States v. Sherwood, 312 U.S. 584, 586

(1941)). In particular, to “sustain a claim that the Government is liable for awards of monetary

damages, the waiver of sovereign immunity must extend unambiguously to such monetary

claims.” Lane v. Pena, 518 U.S. 187, 192 (1996). Lundberg does not identify a waiver that

applies to his claims, and the only related waiver of which the Court is aware is inapplicable.6

Accordingly, the Court concludes that it must dismiss Lundberg’s claims for monetary relief.

B.     The Court Must Dismiss Lundberg’s Claims Against the Attorney General Because
       the Attorney General Retains Immunity.

       Defendants contend that the Attorney General is an improper defendant in this action.

Lundberg does not respond to this contention, and the Court concludes it is correct.

       The Attorney General is immune from suits for declaratory and injunctive relief with

respect to tax controversies. See Murphy v. IRS, 493 F.3d 170, 174 (D.C. Cir. 2007) (holding

that federal agencies share the “immunity of the United States from declaratory and injunctive


       6
                The Court refers to 26 U.S.C. § 7433, which allows taxpayers to bring actions
alleging IRS misconduct. See 26 U.S.C. § 7433(a). But under this provision, “[a] judgment for
damages shall not be awarded . . . unless the court determines that the plaintiff has exhausted the
administrative remedies available to such plaintiff within the Internal Revenue Service.” Id. §
7433(d); see also Kim v. United States, 461 F. Supp. 2d 34, 37 (D.D.C. 2006) (delineating
administrative procedures for taxpayers to satisfy the exhaustion requirement). Lundberg neither
purports to bring a claim under this statute nor alleges that he fulfilled this exhaustion
requirement.

                                                 6
relief with respect to all tax controversies except those pertaining to the classification of

organizations”). As to monetary relief, the statute allowing actions for damages based on IRS

misconduct contemplates only actions “against the United States” and does not extend to federal

agencies. See 26 U.S.C. § 7433(a). The Court therefore dismisses Lundberg’s complaint as to

the Attorney General.

                                        IV. CONCLUSION

       For the foregoing reasons, defendants’ motion to dismiss will be granted. An appropriate

order accompanies this memorandum opinion.


                                                               Henry H. Kennedy, Jr.
                                                               United States District Judge




                                                  7